                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                      )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:   3:06-CR-110-TAV-CCS
                                               )
LATAWYNE DEWRIGHT OSBORNE,                     )
                                               )
              Defendant.                       )


                      MEMORANDUM OPINION AND ORDER

       Defendant has moved for a reduction in his term of imprisonment and term of

supervised release pursuant to the First Step Act [Docs. 230, 232, 235, 237]. The

government opposes defendant’s motions because it argues that he is not eligible for a

sentence reduction and that even if he is, the Court should exercise its discretion to deny

him one [Doc. 233]. Although the Court holds that defendant is eligible for a reduction, it

will DENY defendant’s motions.

I.     Background

       Defendant was convicted by jury trial of possession with intent to distribute cocaine

base (“crack cocaine”) within 1,000 feet of a school, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(B) and 860 (Count One), possession with intent to distribute cocaine within 1,000

feet of a school, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 860 (Count Two),

and possession of a firearm in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A)(iii) (Count Three) [Doc. 132]. At the time of sentencing, defendant
was held responsible for 136.7 grams of cocaine and 29.1 grams of cocaine base. Given

the amount of drugs for which defendant was held responsible, defendant’s base offense

level was thirty (30) as to Counts One and Two. Pursuant to Application Note 10(D)(i) of

USSG § 2D1.1, defendant’s offense level was reduced by two (2), resulting in a total

offense level of twenty-eight (28). Count Three carried a mandatory minimum of 120

months, to be served consecutively with the sentence imposed for Counts One and Two.

Given the defendant’s criminal history category of I, the defendant’s applicable guideline

range was seventy-eight (78) to ninety-seven (97) months’ imprisonment as to Counts One

and Two, and an effective range of 198 to 217 months’ imprisonment, taking into account

the mandatory consecutive sentence of Count Three.

      The Court sentenced defendant on March 6, 2009, to seventy-eight (78) months’

imprisonment as to Counts One and Two, and a consecutive term of 120 months’

imprisonment on Count Three, for an effective sentence of 198 months’ imprisonment

[Doc. 171]. This sentence was within the range produced by the Guidelines. This Court

denied defendant’s motion to vacate under 28 U.S.C. § 2255 on April 8, 2009 [Doc. 177],

and the Sixth Circuit affirmed this judgment on March 7, 2012 [Doc. 199]. The Supreme

Court denied defendant’s writ of certiorari on October 2, 2012 [Doc. 206]. Defendant

moved the Court for leave to file an additional motion to vacate under § 2255 [Docs. 207,

212], and the Court denied this motion on September 21, 2016 [Doc. 220].




                                            2
       In April 2017, the Court granted defendant’s motions for a sentence reduction

pursuant to 18 U.S.C. § 3582(c)(2) and in accordance with Amendment 782 and

Amendment 788 to the United States Sentencing Guidelines Manual [Doc. 225 p. 1]. The

Court’s order reduced defendant’s sentence to 183 months’ imprisonment [Id. at 7].

Defendant argues that his crack cocaine conviction under Count One renders him eligible

for an additional sentence reduction, this time under the First Step Act, and states that

granting him a reduction to the low-end of the new guideline range would result in a release

date approximating January 2020 [Doc. 232 p. 16].

II.    Analysis

       Defendant’s motion presents two questions. First, is defendant eligible for a

sentence reduction under the First Step Act? Second, if he is eligible, is a reduction

appropriate in defendant’s case?

       Once a Court imposes a sentence, its judgment is generally final with a few narrow

exceptions. Freeman v. United States, 564 U.S. 522, 526 (2011); see also 18 U.S.C.

§ 3582(b) (“Notwithstanding [certain specified exceptions,] a judgment of conviction that

includes such a sentence constitutes a final judgment for all other purposes.”). Section 404

of the First Step Act provides such an exception to the general rule against modifications

to sentences. First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222

(2018). If a court imposed a sentence for a “covered offense,” as defined in § 404(a), then

on defendant’s motion, the court “may . . . impose a reduced sentence as if sections 2 and




                                             3
3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372) were in effect

at the time the covered offense was committed.” Id. § 404(b). The court only lacks

authority to entertain such a motion if the sentence was previously imposed or reduced

under the Fair Sentencing Act of 2010 or if the court previously considered a § 404 motion

on the merits and denied it. Id. § 404(c). Neither limitation applies to this defendant.

       Thus, the question of eligibility turns on whether defendant’s conviction for

possession with intent to distribute five (5) grams or more of cocaine base within 1,000

feet of a public elementary school [Doc. 171 p. 2] qualifies as a covered offense, which the

parties dispute [Docs. 230, 232, 233, 234, 235]. Section 404(a) defines a covered offense

as “a violation of a Federal criminal statute, the statutory penalties for which were modified

by section 2 or 3 of the Fair Sentencing Act of 2010 . . . that was committed before August

3, 2010.”1

       Defendant argues his crack cocaine conviction qualifies as a covered offense

because the Fair Sentencing Act of 2010 modified the statutory range for crack cocaine

convictions by increasing the quantity of crack cocaine required to trigger a mandatory

minimum sentence from five (5) grams to twenty-eight (28) grams [Doc. 232 p. 4–5 (citing

Fair Sentencing Act of 2010, § 2(a), Pub. L. No. 111-220, 124 Stat. 2372, 2372 (2010))].

Conversely, the government asserts that defendant’s offense is not covered because

defendant was deemed responsible for 29.1 grams of cocaine base; thus, “the ‘violation’




       1.
            Defendant committed the relevant offense on July 27, 2006 [Doc. 171 p. 2].
                                                4
involved a quantity of crack cocaine that would have triggered the same penalty after

enactment of the Fair Sentencing Act” [Doc. 233 p. 3–5]. In sum, the parties disagree as

to whether “covered offense” refers to the offense of conviction or the offense conduct.

       While the Sixth Circuit has yet to be presented with the precise issue here, it has

issued two recent decisions indicating it looks to whether the penalties for the statute of

conviction have been modified when determining eligibility for a First Step Act reduction.

In United States v. Beamus, the Court held that the district court erred in denying a request

for resentencing under the First Step Act because the guidelines classified a defendant

convicted of an offense involving 6.68 grams of crack cocaine as a “career offender.” 943

F.3d 789, 791 (6th Cir. 2019). In finding that defendant was eligible for resentencing, the

Court stated, “Beamus’s enhanced sentence was still set by § 841, and the penalties for it

were legislatively modified by the Fair Sentencing Act.” Id. at 792. Just last month, in

United States v. Woods, the Court decided that a defendant’s postrevocation sentence

qualified as a “covered offense,” where defendant “pled guilty to aiding and abetting

possession with intent to distribute crack cocaine, in violation of 21 U.S.C. § 841(a)(1)—

a federal criminal statute, the statutory penalties for which were modified by § 2 of the Fair

Sentencing Act.” No. 19-5685, 2020 WL 547330, at *2 (6th Cir. Feb. 4, 2020).

       In apparently adopting the “offense of conviction” interpretation of “covered

offense,” the Sixth Circuit agrees with every other federal appellate court to confront the




                                              5
issue and a slew of federal district courts.2 While the Court finds the government’s textual

analysis of § 404(a) persuasive [Doc. 233 p. 4–5], it believes itself bound to follow the path

indicated by Beamus and Woods. Accordingly, the Court holds that defendant’s crack

cocaine conviction under 21 U.S.C. § 841(a)(1), a federal statute whose penalties under §

841(b)(1)(B) were modified by § 2 of the Fair Sentencing Act, is a “covered offense” and

that defendant is eligible for a sentence reduction under the First Step Act.

        However, despite defendant’s argument to the contrary [Doc. 234 p. 14–15, 17], his

eligibility for a sentence reduction does not entitle him to a plenary resentencing



        2.
            United States v. Jackson, 945 F.3d 315, 320 (5th Cir. 2019) (“We thus conclude that
whether a defendant has a ‘covered offense’ under section 404(a) depends only on the statute under
which he was convicted. If he was convicted of violating a statute whose penalties were modified
by the Fair Sentencing Act, then he meets that aspect of a ‘covered offense.’”); United States v.
McDonald, 944 F.3d 769, 772 (8th Cir. 2019) (“The First Step Act applies to offenses, not conduct,
see First Step Act § 404(a), and it is McDonald’s statute of conviction that determines his eligibility
for relief . . . .” (citing Beamus, 943 F.3d at 792, and United States v. Wirsing, 943 F.3d 175, 186
(4th Cir. 2019)); Wirsing, 943 F.3d at 185 (4th Cir. 2019), as amended (Nov. 21, 2019) (“The most
natural reading of the First Step Act’s definition of ‘covered offense’ is that ‘the statutory penalties
for which were modified by [certain sections of the Fair Sentencing Act]’ refers to ‘a Federal
criminal statute’ rather than ‘a violation of a Federal criminal statute.’”); cf. United States v. Foley,
No. 19-11847, 2020 WL 104349, at *1 (11th Cir. Jan. 9, 2020) (“Because the district court
sentenced Foley under § 841(b)(1)(C), which was not modified by section 2 or 3 of the Fair
Sentencing Act, Foley is not eligible for relief”); United States v. Martinez, 777 F. App’x 946, 947
(10th Cir. 2019) (“The Fair Sentencing Act had no effect on § 841(b)(1)(C) and, thus, Martinez’s
crime of conviction is not a ‘covered offense’ under the Act.”).
         Some district courts have interpreted “covered offense” to refer to the conduct underlying
the violation. See, e.g., United States v. Blocker, 378 F. Supp. 3d 1125, 1129 (N.D. Fla. 2019)
(“The indictment-controls theory misreads the statute and is demonstrably inconsistent with
Congress’s intent.”), and United States v. Haynes, No. 8:08CR441, 2019 WL 1430125, at *2 (D.
Neb. Mar. 29, 2019). However, most district courts have disagreed with the government’s
interpretation, including two in this district. See, e.g., United States v. Graves, No. 2:04-cr-070,
2019 WL 3161746, at *2 (E.D. Tenn. July 15, 2019) (finding that “covered offense” refers to the
statute of conviction, not the underlying conduct), United States v. Hill, No. 4:10-cr-00005-1, 2019
WL 4647259, at *1 (E.D. Tenn. Sept. 24, 2019) (same), and United States v. Rose, 379 F. Supp.
3d 223, 228 (S.D.N.Y. 2019) (same).
                                                   6
proceeding. “The First Step Act ultimately leaves the choice whether to resentence to the

district court’s sound discretion.” Beamus, 943 F.3d at 792; see § 404(b) (“A court . . .

may . . . impose a reduced sentence . . .”) (emphasis added); § 404(c) (“Nothing in this

section shall be construed to require a court to reduce any sentence pursuant to this

section.”). As the Sixth Circuit stated in United States v. Alexander, “[t]he First Step Act’s

limited, discretionary authorization to impose a reduced sentence is inconsistent with a

plenary resentencing.” No. 19-1522, 2019 WL 8135307, at *2 (6th Cir. Oct. 18, 2019)

(citing United States v. Hegwood, 934 F.3d 414, 418–19 (5th Cir. 2019), cert. denied, 140

S. Ct. 285 (2019); United States v. Boulding, 379 F. Supp. 3d 646, 653 (W.D. Mich. 2019);

Dillon v. United States, 560 U.S. 817, 826 (2010)) (holding that First Step Act did not

require district court to conduct a de novo resentencing hearing). “Furthermore, Federal

Rule of Criminal Procedure 43 states that a defendant must be present at sentencing but

need not be present if ‘[t]he proceeding involves the correction or reduction of sentence

under Rule 35 or 18 U.S.C. § 3582(c),’” and § 3582(c)(1)(B) applies to First Step Act

motions. Id. (citing Fed. R. Crim. P. 43(b)(4)). Thus, “a sentence reduction authorized by

the First Step Act and § 3582(c)(1)(B) does not require a de novo resentencing hearing” at

which defendant has a right to be present and allocute. Id. (citing Dillon, 560 U.S. at 827–

28).

       As follows from a court’s limited authorization to impose a reduced sentence, its

analysis pursuant to § 404(b) is circumscribed; it must impose a reduced sentence “as if

[the Fair Sentencing Act was] in effect at the time the covered offense was committed.”

                                              7
§ 404(b); see also Alexander, 2019 WL 8135307, at *2.3 As the Fifth Circuit has stated,

“[t]he district court decides on a new sentence by placing itself in the time frame of the

original sentencing, altering the relevant legal landscape only by the changes mandated by

the 2010 Fair Sentencing Act.” Hegwood, 934 F.3d at 418–19.

       Thus, similarly to the time of the original sentencing, a Court may decide whether

or to what extent to impose a reduced sentence by considering defendant’s revised

guidelines range, criminal history, conduct while incarcerated, and any other relevant 18

U.S.C. § 3553(a) factors. Beamus, 943 F.3d at 792 (“In exercising [his] discretion, a judge

may take stock of several considerations, among them the criminal history contained in the

presentence report.”); Graves, 2019 WL 3161746, at *4 (granting defendant a sentence

reduction after considering the relevant § 3553(a) factors and defendant’s conduct while

incarcerated); United States v. Berry, No. 1:09-cr-05-2, 2019 WL 2521296, at *4 (W.D.

Mich. June 19, 2019) (holding that courts considering whether to reduce a sentence under

§ 404 look to “the factors set out in Section 3553(a), the revised statutory range under the

Fair Sentencing Act, any amendments to the guidelines range, and post-sentencing

conduct”); cf. Dillon, 560 U.S. at 827 (holding that “[b]ecause reference to § 3553(a) is


       3.
             The Fifth Circuit, in an opinion cited by the Beamus court, has compared the
“mechanics” of resentencing under § 404 of the First Step Act to the limited authority granted to
courts for reductions under 18 U.S.C. § 3582(c). Hegwood, 934 F.3d at 418. Looking to the
statutory text of § 404(b), the Fifth Circuit noted that the “only explicit basis stated for a change
in the sentencing” is adjusting the calculations under the Sentencing Guidelines “‘as if’ the lower
drug offense sentences were in effect at the time of the commission of the offense.” Id. It then
reasoned that because the expression of one thing generally excludes another in statutory
construction, “[t]he express back-dating only of Sections 2 and 3 of the Fair Sentencing Act of
2010 . . . supports that Congress did not intend that other changes were to be made as if they too
were in effect at the time of the offense.” Id.
                                                  8
appropriate only at the second step of this circumscribed inquiry, it cannot serve to

transform the proceedings under § 3582(c)(2) into plenary resentencing proceedings”);

contra United States v. Swain, No. 03-20031, 2019 WL 6840490, at *2 (E.D. Mich. Dec.

16, 2019) (citing United States v. Flack, 941 F.3d 238, 240 (6th Cir. 2019)) (holding that

considering evidence of a defendant’s rehabilitation requires the court to hold a

resentencing hearing).

       When the Court previously reduced defendant’s sentence, it did so by granting

defendant’s motions for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) and in

accordance with Amendment 782 and Amendment 788 to the United States Sentencing

Guidelines Manual [Doc. 225 p. 1]. Applying Amendment 782, defendant’s revised base

offense level was twenty-four (24), and his new total offense level was twenty-four (24)

[Id. at 5 (citing U.S. Sentencing Guidelines Manual § 1B1.10(b)(1)). With a total offense

level of twenty-four (24) and a criminal history category of I, defendant’s restricted,

amended guideline range was sixty (60) to sixty-three (63) months’ imprisonment as to

Counts One and Two and an effective range of 180 to 183 months [Id.]. The Court

ultimately reduced defendant’s sentence to 183 months’ imprisonment from 198 months,

a revised sentence at the high-end of the guideline range [Id. at 4, 7]. In support of its

ruling, the Court stated:

              As an initial matter, the Court determines that factors similar to the
       ones that applied at the defendant’s initial sentencing also apply at this time.
       Even so, in regard to these factors and in the context of the instant motion,
       the Court has considered the nature and circumstances of the defendant’s
       offense(s) and the defendant’s history and characteristics.

                                              9
               The Court has also considered the need for the sentence imposed to
       reflect the seriousness of the offense, to promote respect for the law, to
       provide just punishment for the offense, to afford adequate deterrence, to
       protect the public from further crimes of the defendant, and to provide the
       defendant with needed education and training, medical care, or other
       correctional treatment. Further, the Court has considered the kinds of
       sentences available and the sentencing range, the need to avoid unwarranted
       disparities, and the need to provide restitution to any victims. See 18 U.S.C.
       § 3553(a). And the Court has considered the danger to the public as the result
       of any reduction in the defendant’s sentence, the seriousness of the
       defendant’s offenses, and the need to protect the public. See U.S. Sentencing
       Guidelines Manual § 1B1.10, cmt. n.1(B)(ii).
               The government and the Probation Office inform the Court that the
       defendant has been sanctioned on fourteen separate occasions, one of which
       occurred after the defendant filed the instant motion. The government states
       that it nonetheless defers to the Court’s discretion whether to grant a
       reduction in the defendant’s sentence, and, if so, to what extent [Doc. 223 p.
       4].
               Accordingly, after considering section 1B1.10 and the relevant §
       3553(a) factors, the Court finds a reduction in the defendant’s sentence to be
       appropriate. In making this determination, the Court is particularly
       influenced by the changes in offense levels affected by Amendment 782. The
       Court has also taken into consideration the risk the defendant poses to public
       safety, the nature and circumstances of the defendant’s offense(s), the
       defendant’s personal characteristics, criminal history, and post-sentencing
       conduct.

[Id. at 5–7].

       If the Court imposed a reduced sentence as if the Fair Sentencing Act’s crack

cocaine penalty provisions were in effect at the time defendant committed the covered

offense, defendant’s new effective guideline range would be 171 to 183 months’

imprisonment. Thus, the upper-end of the guideline range would remain the same as the

range that applied at the time of defendant’s earlier sentence reduction, while the low-end

of the guideline range would be nine (9) months shorter due to the elimination of the

mandatory minimum for defendant’s crack cocaine conviction.
                                            10
       Defendant has not presented new facts that would cause the Court to revise its earlier

analysis, and the United States Probation Office has indicated that defendant has incurred

an additional disciplinary sanction since the Court granted him a sentence reduction to 183

months. Thus, the considerations supporting the Court’s previous reduction of defendant’s

sentence to the high-end of the guideline range, 183 months, remain the same, and the new

low-end of the range does not alter this analysis.

III.   Conclusion

       Accordingly, the Court will DENY defendant’s motions [Docs. 230, 232, 235, 237]

for a reduction of his terms of imprisonment and term of supervised release under the First

Step Act. All provisions of the judgment dated March 6, 2009 [Doc. 171] shall remain in

effect, except as otherwise modified by the Court’s order reducing defendant’s sentence to

183 months [Doc. 225].

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                             11
